DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I, claims 29-42 in the reply filed on 23 August 2021 is acknowledged.  The traversal is on the ground that both species relates to whether or not the hardened composition extends to the exposed surface of the compressible material.  
This is not found persuasive because there are claims restricted respectively to two or more patentably different species that are disclosed in the application. The breath of a single disclosed species does not necessitate the examination of the other disclosed species and their concomitant features. The examination of other species would include a determination of the patentability of the species additional features in combination with the subcombination common to all species, which determination amounts to an examination of multiple inventions.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 43-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 August 2021.
Claim Objections
Claim 29 is objected to because of the following informalities:  Line 13 partially recites that “wherein the compressible material it at least partially compressed…”. The Office believes that the Applicant’s intension is to claim that “wherein the compressible material is at least partially compressed…”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Line 19 partially recites that “wherein the compressible material it at least partially compressed…”. The Office believes that the Applicant’s intension is to claim that “wherein the compressible material is at least partially compressed…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cinader (US 20080096150 A1).
[AltContent: ][AltContent: ][AltContent: textbox (First major surface)][AltContent: textbox (Second major surface)][AltContent: arrow][AltContent: textbox (Dental article)]
    PNG
    media_image1.png
    147
    224
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Dental article)]
    PNG
    media_image2.png
    235
    235
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Dental article)]
    PNG
    media_image3.png
    206
    238
    media_image3.png
    Greyscale

Regarding claim 29, Cinader discloses a dental assembly, including: 	
a dental article (5) having an outer base surface (7) adapted for bonding to a tooth (see Fig. 1-3 above and [0044] – “article 2 includes dental article 5 having surface 7 for bonding to a tooth structure”); 
a compressible material (22) contacting and extending across at least a portion of the outer base surface (7) (see annotated Fig. 1-2 above and [0044] – “compressible material 22 bonded to surface 7 of dental article 5”), 

However, Cinader does not disclose a first region of the compressible material including a hardened dental composition therein, wherein the hardened dental composition in the first region overlies a local area of the outer base surface with a surface area less than a total surface area of the outer base surface, and wherein the compressible material is at least partially compressed in the first region; and a second region of the compressible material, different from the first region, at least partially surrounding the first region as viewed from a direction perpendicular to the outer base surface,  wherein the second region comprises an unhardened dental composition therein.
On the other hand, Cinader discloses that “because the tooth structure surface may not be planar, compressible material 22 can be essentially completely compressed (e.g., at most 10% original pore volume remaining) in some areas, and essentially uncompressed (e.g., at least 90% of original pore volume remaining), or somewhat compressed in other areas” (see [0136]).
A person skill in the art would understand that the areas where have the at most 10% of the original pore volume when installed is the compressed first region, and the areas where have the at least 90% of the original pore volume is the second region of the compressible material. 
Furthermore, due to the compressed area contains less hardenable dental composition than the second region due to the displacement of the hardened dental 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the compressible material of Cinader includes a first region of compressed material with hardened dental composition and a second region with at least 90% of original pore volume that includes at least a portion of unhardened dental composition while in the patient’s teeth during the process installation and hardening. 
Regarding claim 30, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 29, and where Cinader discloses that the hardened dental composition in the first region extends from the first major surface of the compressible material to the second major surface of the compressible material.
Regarding claim 31, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 29, and where Cinader further discloses at least one layer of a dental composition between the first major surface of the compressible 2Application No.: 16/530691material and the outer base surface of the dental article, and wherein the at least one layer of the dental composition contacts the compressible material (see [0047]).
Regarding claim 32, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 31, and where Cinader discloses that the dental composition is chosen from an adhesive, a primer, and mixtures and combinations thereof 
Regarding claim 33, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 31, and where Cinader discloses that the at least one layer of the dental composition on the first major surface of the compressible material is patterned (see [0047] – “Such layers…may not cover the same area, and may independently be discontinuous (e.g., a patterned layer)”). 
 Regarding claim 34, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 31, and where Cinader discloses that the at least one layer of the dental composition on the first major surface of the compressible material is continuous (see [0047] – “Such layers may cover…the same area, and may be…continuous (e.g., non-patterned) materials extending across all or a portion of compressible material 22.”).  
Regarding claim 35, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 29, and where Cinader discloses that at least one layer of a dental composition on the second major surface of the compressible material (see [0047] – “such additional layer(s) can be…on compressible material 22 opposite surface 7”).  
Regarding claim 36
Regarding claim 37, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 29, and where Cinader discloses that the at least one layer of the dental composition on the second major surface of the compressible material is patterned (see [0047] – “… such additional layers…on compressible material 22 opposite surface 7…. may independently be discontinuous (e.g., a patterned layer)…materials extending across all or a portion of compressible material 22.”).
Regarding claim 38, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 29, and where Cinader discloses that the at least one layer of the dental composition on the second major surface of the compressible material is continuous (see [0047] – “…such additional layer(s) can be…on compressible material 22 opposite surface 7..., and may be…a continuous (e.g., non-patterned) materials extending across all or a portion of compressible material 22”).  
Regarding claim 39, Cinader discloses a dental assembly, including: 
a dental article (5) having an outer base surface (7) adapted for bonding to a tooth (see Fig. 1-3 above and [0044] – “article 2 includes dental article 5 having surface 7 for bonding to a tooth structure); 
at least one layer of a dental composition on the outer base surface of the dental article (see [0047]), 3Application No.: 16/530691	
wherein the dental composition is chosen from adhesives, primers, and mixtures and combinations thereof (see [0047] – “dental compositions, e.g. orthodontic adhesives, orthodontic primers, or combinations thereof”); 
 (see [0047] – “…such additional layer(s) can be between surface 7 and compressible material 22…”), 
wherein the compressible material (22) has a first major surface adjacent to the at least one layer of the dental composition and a second major surface opposite the first major surface of the compressible material (22) (see annotated Fig. 1 above and [0047]).
However, Cinader does not disclose a first region of the compressible material including a hardened dental composition absorbed therein, wherein the hardened dental composition in the first region extends from the first major surface of the compressible material to the second major surface of the compressible material, wherein the hardened dental composition in the first region overlies a local area of the outer base surface with a surface area less than a total surface area of the outer base surface, and wherein the compressible material is at least partially compressed in the first region; and a second region of the compressible material, different from the first region, at least partially surrounding the first region as viewed from a direction perpendicular to the outer base surface, wherein the second region comprises an unhardened dental composition absorbed therein.  
On the other hand, Cinader discloses that “because the tooth structure surface may not be planar, compressible material 22 can be essentially completely compressed (e.g., at most 10% original pore volume remaining) in some areas, and essentially uncompressed (e.g., at least 90% of original pore volume remaining), or somewhat compressed in other areas” (see [0136]).
A person skill in the art would understand that the areas where have the at most 10% of the original pore volume when installed is the compressed first region, and the areas where have the at least 90% of the original pore volume is the second region of the compressible material. 
Furthermore, the “additional layer(s) can be between surface 7 and compressible material 22; on compressible material 22 opposite surface 7; or both. Such layers may or may not cover the same area, and may independently be discontinuous (e.g., a patterned layer) or continuous (e.g., non-patterned) materials extending across all or a portion of compressible material 22” (see [0047]).
Furthermore, due to the compressed area has the first and second region closer together, the dental composition of the first region extends from the first major surface to the second major surface. Furthermore, due to the compressed area contains less hardenable dental composition than the second region due to the displacement of the hardened dental composition caused by the compression, said first region of less quantity of hardenable dental composition would harden faster than in the second region including a bigger volume of hardenable dental composition. In this way, while the first region contains already hardened dental composition, at the same time the second region would contain unhardened dental composition due to its bigger volume of dental composition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the compressible material of Cinader includes a first region of compressed material that extend from the first major surface to the second major surface including hardened dental composition, and a second region with at least 90% of original pore volume that includes at least a portion of unhardened 
Regarding claim 40, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 39, and where Cinader discloses that the at least one layer of the dental composition on the first major surface of the compressible material is patterned (see [0047] – “… such additional layers…on compressible material 22 opposite surface 7….may independently be discontinuous (e.g., a patterned layer) …materials extending across all or a portion of compressible material 22.”).  
Regarding claim 41, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 39, and where Cinader discloses that the at least one layer of the dental composition on the first major surface of the compressible material is continuous (see [0047] – “Such layers may cover…the same area, and may be…continuous (e.g., non-patterned) materials extending across all or a portion of compressible material 22.”).  
Regarding claim 42, Cinader discloses the claimed invention substantially as claimed, as set forth above for claim 39, and where Cinader discloses that the at least one layer of a dental composition on the second major surface of the compressible material (see [0047] – “… such additional layers…on compressible material 22 opposite surface 7…. may independently be discontinuous (e.g., a patterned layer)…materials extending across all or a portion of compressible material 22.”), wherein the dental composition is chosen from adhesives, primers, and mixtures and combinations thereof (see [0047] – “dental compositions, e.g. orthodontic adhesives, orthodontic primers, or combinations thereof”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772